Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
This action is in response to the Amendment filed on 07/13/2021.
Claims 1, 3-4, 6-7, 9-13 and 15-20 are under examination. Claims 2, 5, 8 and 14 are cancelled.
 
Claim Objections
Claims 11 and 17 are objected to because of the following informalities:  Claims 11 and 17 depend on claim 8, however claim 8 has been cancelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2004/0260651 A1) and Kushwaha (US 2010/0083253 A1).
Regarding claim 1, Chan et al. discloses An information processing apparatus comprising a processor, configured to: receive command information related to an operation by a temporary user [par. 0049, “Guest privileges are assigned to users who have a temporary relationship with the security domain”, par. 0057, “the user navigates the e-commerce site and requests operations via commands”]; determine whether the operation corresponding to the command information is including in a predetermined authority range of the temporary user [par. 0056, “When a user invokes an operation in a security domain, a determination is made as to whether the type of the current user ID to perform the operation is appropriate. This does not necessarily mean that the user ID has the required privileges to perform the operation. If the operation being invoked will not result in a resource being associated with the user, for example, displaying a product page, then a generic, guest, or registered identity is sufficient. If the operation will result in a resource being associated with a user, then the guest or registered identity is sufficient. An operation such as adding an item to a shopping cart will result in a item resource being associated with the identity. If the operation requires the user to have a permanent relationship with the security domain, then the user ID must be of the registered type”];
in a case where the operation corresponding to the command information is not within the predetermined authority range of the temporary user, switched to a user with an authority range in which the command information is included; and in response to the temporary user [par. 0056, “An operation such as adding an item to a shopping cart will result in a item resource being associated with the identity. If the operation requires the user to have a permanent relationship with the security domain, then the user ID must be of the registered type”, par. 0057, “If the type of user ID is not sufficient for invoking an operation within a security domain the user ID type may be switched to a more appropriate type. Manager 208 maintains user types for a particular user, as the user navigates the e-commerce site and requests operations via commands. FIG. 3 is a state diagram that illustrates states and transitions 300 for maintaining user types within a security domain as performed by manager 208”, par. 0082, “Command Execution (State 404) comprises the processing of the business process logic for the e-commerce site, which processing may result in a change to the user ID”].
Chan et al. does not explicitly disclose in a case where the operation corresponding to the command information is not within the predetermined authority range of the temporary user, store the command information in an execution waiting queue;
However, Kushwaha in the field related to task management teaches in a case where the operation corresponding to the command information is not within the predetermined authority range of the temporary user, store the command information in an execution waiting queue [par. 0067, “In determining whether the user can perform the action, task management system 104 may check whether the user has a privilege (e.g., a supervisor or administrator privilege) to perform the action”, par. 0028, “If automated agent 220 is unable to perform the action, rule engine 208 may transfer the task to retry queue 218. Retry queue 218 may include a queue for holding a task for a prescribed time. After the time elapses, rule engine 208 may return the task to action queue 216”, par. 0064, “Retrying a task 818 may include returning a task to action queue 216 after automated agents 220 fail to perform the task”, par. 0065, “provided that the user has an administrator or a supervisor privilege, the user may perform one or more actions 814-818… retrying a task 818”];
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Kushwaha into the teaching of Chan et al. with the motivation to have a queue for holding a task for a prescribed time as taught by Kushwaha [Kushwaha: par. 0028].
Regarding claim 3, the rejection of claim 1 is incorporated.
Chan et al. further discloses in a case where the operation corresponding to the command information is within the predetermined authority range of the temporary user, the processor performs a control to execute the operation corresponding to - 23 -the command information without storing the command information in the executing queue [par. 0056, “When a user invokes an operation in a security domain, a determination is made as to whether the type of the current user ID to perform the operation is appropriate. This does not necessarily mean that the user ID has the required privileges to perform the operation. If the operation being invoked will not result in a resource being associated with the user, for example, displaying a product page, then a generic, guest, or registered identity is sufficient. If the operation will result in a resource being associated with a user, then the guest or registered identity is sufficient”, fig. 3, 302].
Regarding claim 20, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.

Claims 4, 6-7, 9, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 7,480,934 B2) and Kushwaha (US 2010/0083253 A1) as applied to claims 1, 3 and 20 above, and further in view of Abuelata (US 2019/0324826 A1).
Regarding claim 4, the rejection of claim 1 is incorporated.
Chan et al. discloses the reception unit receives the command information exceeding an authority range of the temporary user [col. 6, lines 28-54].
Chan et al. and Kushwaha do not explicitly disclose notify an execution status of the operation corresponding to the command information in a case where the command information is received.
However Abuelata teaches notify an execution status of the operation corresponding to the command information in a case where the command information is received [par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0115, “the user may be able to view a shared bucket, but not modify the bucket unless they are the owner. Where the user lacks appropriate permissions, the client program may notify the user at block 1815”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al. and Kushwaha with the motivation to determine when users should be notified, [Abuelata: par. 0054].
Regarding claim 6, the rejection of claim 3 is incorporated.
Chan et al. discloses the reception unit receives the command information exceeding an authority range of the temporary user [col. 6, lines 28-54].
Chan et al. and Kushwaha do not explicitly disclose notify an execution status of the operation corresponding to the command information in a case where the command information is received.
However Abuelata teaches notify an execution status of the operation corresponding to the command information in a case where the command information is received [par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0115, “the user may be able to view a shared bucket, but not modify the bucket unless they are the owner. Where the user lacks appropriate permissions, the client program may notify the user at block 1815”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al. and Kushwaha with the motivation to determine when users should be notified, e.g., of errors related to a command to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
Regarding claim 7, the rejection of claim 4 is incorporated.
[par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0085, “If the user's account does not permit the data object's size, then the client-side software may notify the user of the error at block 1265, before returning”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al. and Kushwaha with the motivation to determine when users should be notified, e.g., of errors related to a command to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
Regarding claim 9, the rejection of claim 6 is incorporated.
Abuelata further teaches in a case where the authority is not switched after the command information not within the predetermined authority range of the temporary user is received, the processor notifies that the operation corresponding to the received command information is unexecuted, as the execution status [par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0085, “If the user's account does not permit the data object's size, then the client-side software may notify the user of the error at block 1265, before returning”].
[Abuelata: par. 0054].
Regarding claim 13, the rejection of claim 4 is incorporated.
Abuelata further teaches in a case where an execution of the operation corresponding to the received command information is completed, the processor notifies that the requested operation is completed, as the execution status [par. 0097, “as successful cut operations change the contents of the bucket, the client software may notify the server”, par. 0010, “the client software may refresh the GUI. This may not be necessary for a copy operation, but may be performed following the cut operation to reflect the change in item placement within the bucket stack”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al. and Kushwaha with the motivation to determine notifications to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
Regarding claim 15, the rejection of claim 6 is incorporated.
Abuelata further teaches in a case where an execution of the operation corresponding to the received command information is completed, the processor notifies that the requested operation is completed, as the execution status [par. 0097, “as successful cut operations change the contents of the bucket, the client software may notify the server”, par. 0010, “the client software may refresh the GUI. This may not be necessary for a copy operation, but may be performed following the cut operation to reflect the change in item placement within the bucket stack”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al. with the motivation to determine notifications to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
Regarding claim 16, the rejection of claim 7 is incorporated.
Abuelata further teaches in a case where an execution of the operation corresponding to the received command information is completed, the processor notifies that the requested operation is completed, as the execution status [par. 0097, “as successful cut operations change the contents of the bucket, the client software may notify the server”, par. 0010, “the client software may refresh the GUI. This may not be necessary for a copy operation, but may be performed following the cut operation to reflect the change in item placement within the bucket stack”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al. and Kushwaha with the motivation to determine notifications to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
Regarding claim 17, the rejection of claim 1 is incorporated.
Abuelata teaches in a case where an execution of the operation corresponding to the received command information is completed, the processor notifies that the requested [par. 0097, “as successful cut operations change the contents of the bucket, the client software may notify the server”, par. 0010, “the client software may refresh the GUI. This may not be necessary for a copy operation, but may be performed following the cut operation to reflect the change in item placement within the bucket stack”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al. with the motivation to determine notifications to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 7,480,934 B2), Kushwaha (US 2010/0083253 A1) and Abuelata (US 2019/0324826 A1) as applied to claims 4, 6-7, 9, 13 and 15-17 above, and further in view of Bornemisza-Wahr et al. (US 6,073,119 A).
Regarding claim 10, the rejection of claim 7 is incorporated.
Chan et al. discloses the reception unit receives the command information exceeding an authority range of the temporary user [col. 6, lines 28-54].
Abuelata teaches the notification indicating that the operation corresponding to the received command information is unexecuted [par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0115, “the user may be able to view a shared bucket, but not modify the bucket unless they are the owner. Where the user lacks appropriate permissions, the client program may notify the user at block 1815”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al. and Kushwaha with the motivation to determine when users should be notified, e.g., of errors related to a command to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
They do not explicitly disclose the notification unit further notifies that switching of the authority of the temporary user is promoted.
However, Bornemisza-Wahr et al. teaches the notification unit further notifies that switching of the authority of the temporary user is promoted [col. 6, lines 59-62, “Any time the staff user switches back from User Mode to an admin mode (staff mode or enrollment mode), the staff user is prompted for login name and password again”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bornemisza-Wahr et al. into the teaching of Chan et al., Kushwaha and Abuelata with the motivation to prevent unauthorized persons from obtaining access to administrative functions accidentally or maliciously as taught by Bornemisza-Wahr et al. [Bornemisza-Wahr et al.: col. 20, lines 29-31].
Regarding claim 11, the rejection of claim 8 is incorporated.
Chan et al. discloses the reception unit receives the command information exceeding an authority range of the temporary user [col. 6, lines 28-54].
[par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0115, “the user may be able to view a shared bucket, but not modify the bucket unless they are the owner. Where the user lacks appropriate permissions, the client program may notify the user at block 1815”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al. and Kushwaha with the motivation to determine when users should be notified, e.g., of errors related to a command to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
They do not explicitly disclose the processor further notifies that switching of the authority of the temporary user is promoted.
However, Bornemisza-Wahr et al. teaches the processor further notifies that switching of the authority of the temporary user is promoted [col. 6, lines 59-62, “Any time the staff user switches back from User Mode to an admin mode (staff mode or enrollment mode), the staff user is prompted for login name and password again”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bornemisza-Wahr et al. into the teaching of Chan et al., Kushwaha and Abuelata with the motivation to prevent [Bornemisza-Wahr et al.: col. 20, lines 29-31].
Regarding claim 12, the rejection of claim 9 is incorporated.
Chan et al. discloses the reception unit receives the command information exceeding an authority range of the temporary user [col. 6, lines 28-54].
Abuelata teaches the notification indicating that the operation corresponding to the received command information is unexecuted [par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0115, “the user may be able to view a shared bucket, but not modify the bucket unless they are the owner. Where the user lacks appropriate permissions, the client program may notify the user at block 1815”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al. and Kushwaha with the motivation to determine when users should be notified, e.g., of errors related to a command to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
They do not explicitly disclose the processor further notifies that switching of the authority of the temporary user is promoted.
However, Bornemisza-Wahr et al. teaches the processor further notifies that switching of the authority of the temporary user is promoted [col. 6, lines 59-62, “Any time the staff user switches back from User Mode to an admin mode (staff mode or enrollment mode), the staff user is prompted for login name and password again”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bornemisza-Wahr et al. into the teaching of Chan et al., Kushwaha and Abuelata with the motivation to prevent unauthorized persons from obtaining access to administrative functions accidentally or maliciously as taught by Bornemisza-Wahr et al. [Bornemisza-Wahr et al.: col. 20, lines 29-31].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 7,480,934 B2), Kushwaha (US 2010/0083253 A1) and Abuelata (US 2019/0324826 A1) as applied to claims 4, 6-7, 9, 13 and 15-17 above, and further in view of Mei et al. (US 2015/0039319 A1).
Regarding claim 18, the rejection of claim 4 is incorporated.
Chan et al. discloses the reception unit receives the command information exceeding an authority range of the temporary user [col. 6, lines 28-54].
Abuelata teaches the notification indicating that the operation corresponding to the received command information [par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”].
They do not explicitly disclose in a case where the operation corresponding to the received command information is performed and a plurality of pieces of the command information are repeated, the processor notifies an error according to a predetermined rule.
[par. 0050, “redundancy processing may also be performed on the two voice instructions according to priorities of the source voice commands corresponding to the two similar voice instructions. A priority of a voice instruction may be acquired according to a priority that is of a source voice command and is set by default, or a priority parameter of the source voice command may be carried in a voice instruction... After receiving a voice instruction of each voice control, the voice control device may execute an operation indicated by the voice instruction to respond to a source voice command sent by a user. In addition, a voice instruction with a lower priority in the two similar voice instructions is discarded; and a redundant instruction indication may be sent to a voice control device corresponding to the voice instruction with the lower priority, so as to notify that the source voice command listened to by the voice control device is a redundant command, thereby effectively avoiding repeated execution of a same command”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Mei et al. into the teaching of Chan et al., Kushwaha and Abuelata with the motivation to avoid repeated execution of a same command as taught by Mei et al. [Mei et al.: par. 0050].


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 7,480,934 B2), Kushwaha (US 2010/0083253 A1) and Bornemisza-Wahr et al. (US 6,073,119 A).
Regarding claim 19, the rejection of claim 1 is incorporated.
Bornemisza-Wahr et al. teaches an information processing terminal that allows the user to transmit the command information to the information processing apparatus [see fig. 1]; and an authentication apparatus that performs authentication of the user for switching the authority of the user [col. 6, lines 59-62, “Any time the staff user switches back from User Mode to an admin mode (staff mode or enrollment mode), the staff user is prompted for login name and password again”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bornemisza-Wahr et al. into the teaching of Chan et al. and Kushwaha with the motivation to prevent unauthorized persons from obtaining access to administrative functions accidentally or maliciously as taught by Bornemisza-Wahr et al. [Bornemisza-Wahr et al.: col. 20, lines 29-31].


Response to Arguments

Applicant’s arguments, filed on 07/13/2021, with respect to rejection under 35 USC § 102/103 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 10635508 B1	Programmatic implementations generated by recording user actions via an ephemeral user account
US 20120185933 A1	USER ACCOUNT FOR SYSTEM PROTECTION OR RECOVERY
US 20130198516 A1	METHODS AND SYSTEMS FOR PAIRING DEVICES
US 20180349625 A1	Computer Device and Method for Managing Privilege Delegation
US 20160092692 A1	CONTROLLING ACCESS TO DATA IN A DATABASE
US 20100175104 A1	SAFE AND SECURE PROGRAM EXECUTION FRAMEWORK WITH GUEST APPLICATION SPACE
US 20120072669 A1	COMPUTER-READABLE, NON-TRANSITORY MEDIUM STORING MEMORY ACCESS CONTROL PROGRAM, MEMORY ACCESS CONTROL METHOD, AND INFORMATION PROCESSING APPARATUS
US 20030182586 A1	Information-processing apparatus having a user-switching function and user-switching method for use in the apparatus

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM TO 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JASON CHIANG/Primary Examiner, Art Unit 2431